Motion granted and Order filed March 10, 2022.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00410-CV

                        KOFFI JUSTIN NGORAN, Appellant

                                          V.

                      FLAN ROSELINE SEI MESSON, Appellee

                       On Appeal from the 245th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2020-28888


                                      ORDER

      Appellee’s counsel, O. Darcele Holley, has filed a motion to withdraw and
supplemental motion to withdraw. The court GRANTS the motion. Appellee shall
proceed pro se in this appeal is hereby ordered to file her brief within 30 days of the
date of this order.

                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.